EXHIBIT 10.10
TERMINATION AGREEMENT
     This TERMINATION AGREEMENT (this “Agreement”), dated as of June 20, 2008,
is entered into by and among CITIGROUP GLOBAL MARKETS REALTY CORP., a New York
corporation (“CGMRC”), TRIAD AUTOMOBILE RECEIVABLES WAREHOUSE TRUST, a Delaware
statutory trust (“Warehouse Borrower”), TRIAD FINANCIAL RESIDUAL SPECIAL PURPOSE
LLC, a Delaware limited liability company (“Residual Borrower”), TRIAD FINANCIAL
WAREHOUSE SPECIAL PURPOSE LLC, a Delaware limited liability company (“Seller”),
TRIAD FINANCIAL CORPORATION, a California corporation (“TFC”), THE BANK OF NEW
YORK, as successor to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a New York
banking corporation (“Collection Account Bank”), and SYSTEMS & SERVICES
TECHNOLOGIES, INC., a Delaware corporation (“Backup Servicer”).
     WHEREAS, in connection with a certain warehouse lending facility provided
by CGMRC to facilitate the origination and acquisition of certain motor vehicle
retail installment sale contracts by TFC (the “Warehouse Lending Facility”) and
a certain lending facility provided by CGMRC to facilitate the acquisition of
certain residual and other interests in securitizations sponsored by TFC (the
“Residual Facility”), the parties hereto have previously entered into the
following agreements: (i) the Warehouse Lending Agreement, dated as of April 29,
2005, among CGMRC, TFC, Seller, Warehouse Borrower and Collection Account Bank
(as amended, restated, modified or otherwise supplemented, the “Warehouse
Lending Agreement”), (ii) the Master Residual Loan Agreement, dated as of
April 29, 2005, among CGMRC, Residual Borrower and Collection Account Bank (as
amended, restated, modified or otherwise supplemented, the “Master Residual Loan
Agreement”), (iii) the Security Agreement, dated as of April 29, 2005, between
Warehouse Borrower and CGMRC (as amended, restated, modified or otherwise
supplemented, the “Security Agreement”), (iv) the Warehouse Affiliate Guaranty,
dated as of April 29, 2005, made by TFC in favor of CGMRC (as amended, restated,
modified or otherwise supplemented, the “Warehouse Affiliate Guaranty”), (v) the
Residual Affiliate Guaranty, dated as of April 29, 2005, made by TFC in favor of
CGMRC (as amended, restated, modified or otherwise supplemented, the “Residual
Affiliate Guaranty”), (vi) the Servicing Agreement, dated as of April 29, 2005,
among CGMRC, TFC, Warehouse Borrower and Backup Servicer (as amended, restated,
modified or otherwise supplemented, the “Servicing Agreement”), (vii) the
Amended and Restated Intercreditor Agreement Re Lockboxes and Remittances, dated
as of January 10, 2008, among CGMRC, Barclays Bank PLC, TFC, Collection Account
Bank, Citibank, N.A., Ambac Assurance Corporation and Financial Security
Assurance Inc. (as amended, restated, modified or otherwise supplemented, the
“Intercreditor Agreement”), (viii) the Limited Power of Attorney, dated
April 29, 2005, given to CGMRC by Residual Borrower (as amended, restated,
modified or otherwise supplemented, the “Limited Power of Attorney”), (ix) the
Master Sale and Contribution Agreement, dated as of April 29, 2005, between TFC
and Seller with respect to the Warehouse Lending Facility, as supplemented by
each Sale and Contribution Agreement Supplement (as amended, restated, modified
or otherwise supplemented, the “Master Sale and Contribution Agreement”) and
(x) the Master Receivables Purchase Agreement, dated as of April 29, 2005,
between Seller and Warehouse Borrower with respect to the Warehouse Lending
Facility, as supplemented by each Receivables Purchase Agreement Supplement (as
amended, restated, modified or otherwise supplemented, the “Master Receivables
Purchase Agreement”);

 



--------------------------------------------------------------------------------



 



     WHEREAS, in connection with (i) the Warehouse Lending Facility, Warehouse
Borrower has executed a Promissory Note payable to CGMRC, dated April 29, 2005
(as amended, restated, modified or otherwise supplemented, the “Warehouse Loan
Note”) and a Supplemental Loan Promissory Note payable to CGMRC, dated April 29,
2005 (as amended, restated, modified or otherwise supplemented, the
“Supplemental Loan Note”; together with the Warehouse Loan Note, the “Warehouse
Notes”) and (ii) the Residual Facility, Residual Borrower has executed a Note
payable to CGMRC, dated April 29, 2005 (as amended, restated, modified or
otherwise supplemented, the “Residual Loan Note” and together with the Warehouse
Notes, the “Notes”);
     WHEREAS, CGMRC, TFC, Warehouse Borrower and Residual Borrower have agreed
to terminate the Warehouse Lending Facility and the Residual Facility;
     NOW THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:
     1. The Warehouse Borrower and the Residual Borrower have informed CGMRC
that they intend to repay, on June 20, 2008 (the “Payoff Date”), all Obligations
outstanding under the Warehouse Lending Agreement and all Obligations
outstanding under the Master Residual Loan Agreement, the amounts of which are
set forth on Schedule I attached hereto (all such amounts, together with the per
diem amounts set forth on Schedule I for each day following the Payoff Date if
such amounts are not paid as of the Payoff Date, collectively referred to as the
“Pay-Off Amount”).
     2. Upon receipt by CGMRC of the Pay-Off Amount in immediately available
funds from the Warehouse Borrower and the Residual Borrower by 2:00 p.m., New
York City time, on the Payoff Date in accordance with the account information
set forth on Schedule II (the “Pay-Off Effective Time”), CGMRC hereby agrees
that :
     (i) the Warehouse Lending Agreement, the Master Residual Loan Agreement,
the Security Agreement, the Warehouse Affiliate Guaranty, the Residual Affiliate
Guaranty, the Servicing Agreement, the Limited Power of Attorney and all other
Lender Loan Documents (collectively, the “Terminated Agreements”; capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned thereto under the relevant Terminated Agreements) are terminated and,
upon such termination, all rights, obligations, covenants and agreements of the
respective parties under the relevant Terminated Agreements shall be terminated,
cancelled and of no further force or effect, except for those provisions in
respect of (i) taxes under Sections 3.16 and 11.04(c) of the Warehouse Lending
Agreement and Sections 2(j) and 17(d)(iii) of the Master Residual Loan
Agreement, (ii) indemnification under Sections 3.07, 10.04 and 11.04(d) of the
Warehouse Lending Agreement and Sections 2(h), 16(d) and 17(d)(iv) of the Master
Residual Loan Agreement, (iii) expense reimbursement under Sections 11.04(a) and
11.04(b) of the Warehouse Lending Agreement and Sections 17(d)(i) and 17(d)(ii)
of the Master Residual Loan Agreement, and (iv) confidentiality under
Section 11.16 of the Warehouse Lending Agreement and Section 17(t) of the Master
Residual Loan Agreement;

2



--------------------------------------------------------------------------------



 



     (ii) (a) all rights obligations, covenants and agreements of CGMRC under
the Intercreditor Agreement shall be terminated (including, for the avoidance of
doubt, the right to receive Remittance Proceeds in accordance with Section 2.4
of the Intercreditor Agreement) and (b) Collection Account Bank shall no longer
serve as Agent for CGMRC;
     (iii) CGMRC hereby relinquishes its rights under Section 6.5 of the Master
Sale and Contribution Agreement and Section 6.5 of the Master Receivables
Purchase Agreement;
     (iv) the Warehouse Notes are cancelled in full and shall be promptly
delivered to the Owner Trustee;
     (v) the Residual Loan Note is cancelled in full and shall be promptly
delivered to the Residual Borrower;
     (vi) CGMRC releases (i) the Collateral (as defined in the Security
Agreement) from the security interest created by the Security Agreement, and
(ii) the Collateral (as defined in the Master Residual Loan Agreement) from the
security interest created by the Master Residual Loan Agreement;
     (vii) CGMRC authorizes the Warehouse Borrower to terminate or cause to be
terminated the UCC financing statements pertaining to the liens and security
interests created by the Security Agreement;
     (viii) CGMRC authorizes the Residual Borrower to terminate or cause to be
terminated the UCC financing statements pertaining to the liens and security
interests created by the Master Residual Loan Agreement; and
     (ix) CGMRC directs the Collection Account Bank under the Warehouse Facility
to release all funds remaining on deposit in the Collection Account (as defined
in the Warehouse Lending Agreement) to the Warehouse Borrower.
     3. Each of CGMRC, Warehouse Borrower, Residual Borrower, Seller, TFC,
Collection Account Bank and Backup Servicer agrees to execute and deliver to
each of the parties hereto such reasonable and appropriate additional documents,
instruments or agreements as may be reasonably requested in writing and that are
necessary or appropriate to effectuate the purposes of this Agreement,
including, without limitation, any documents, instruments or agreements as are
necessary to remove CGMRC as registered owner of any Pledged ABS.

3



--------------------------------------------------------------------------------



 



     4. Each of the Warehouse Borrower, the Residual Borrower, the Seller and
TFC, on behalf of itself and its Subsidiaries and Affiliates, hereby
acknowledges that neither it nor any of its Subsidiaries or Affiliates has any
defense, counterclaim, offset, cross-complaint, claim or demand of any kind or
nature whatsoever that can be asserted to reduce or eliminate all or any part of
such Person’s liability to repay all amounts due and owing under the Terminated
Agreements or any other document entered into or delivered thereunder or to seek
affirmative relief or damages of any kind or nature from CGMRC or any of its
past, present or future officers, directors, servants, agents, shareholders,
trustees, investors, limited partners, general partners, attorneys, assigns,
heirs, parents or subsidiaries, or any other person acting for or on behalf of
any of them (collectively, the “CGMRC Parties”). Each of the Warehouse Borrower,
the Residual Borrower, the Seller and TFC, on behalf of itself and its
Subsidiaries and Affiliates, all their successors, assigns, subsidiaries and
affiliates and any person acting for or on behalf of, or claiming through them,
hereby fully, finally and forever releases and discharges the CGMRC Parties of
and from any and all past, present and future actions, causes of action,
demands, suits, claims, liabilities, liens, lawsuits, adverse consequences,
amounts paid in settlement, costs, damages, debts, deficiencies, diminution in
value, disbursements, expenses, losses and other obligations of any kind or
nature whatsoever, whether in law, equity or otherwise (including without
limitation those arising under 11 U.S.C. §§ 541-550 and interest or other
carrying costs, penalties, legal, accounting and other professional fees and
expenses, and incidental, consequential and punitive damages payable to third
parties), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, matured or unmatured, liquidated or unliquidated, past or present,
now existing, heretofore existing or which may heretofore accrue against any of
the CGMRC Parties, whether held in a personal or representative capacity, and
which are based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including the date hereof and
in any way, directly or indirectly, arising out of, connected with or relating
to the Terminated Agreements and the transactions contemplated thereby, and all
other agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing.
     5. Each of the Warehouse Borrower, the Seller and TFC hereby represents and
warrants to CGMRC that (i) the Other Warehouse Facility and all documents
relating thereto have been terminated, (ii) all amounts outstanding under the
Other Warehouse Facility have been paid in full, and (iii) all liens on the
Other Warehouse Financing Facility Collateral have been released.
     6. The Bank of New York, in its capacity as Collection Account Bank under
the Warehouse Lending Facility and as Collection Account Bank under the Residual
Facility, hereby acknowledges that all amounts owed to it under the Warehouse
Lending Facility and under the Residual Facility have been paid in full.
     7. The Backup Servicer hereby acknowledges that all amounts owed to it
under the Warehouse Lending Facility have been paid in full.
     8. The Seller hereby certifies that it is the sole Certificateholder and
instructs the Owner Trustee on behalf of Warehouse Borrower to execute this
Agreement. The parties hereto consent to the execution of this Agreement by the
Owner Trustee on behalf of Warehouse Borrower. The Certificateholder confirms
that the actions contemplated herein are duly authorized pursuant to and in
accordance with the Trust Agreement and are not inconsistent with the terms of
the documents to which Warehouse Borrower is a party. In addition, the
Certificateholder agrees to indemnify the Owner Trustee in connection herewith.

4



--------------------------------------------------------------------------------



 



     9. This Agreement will in all respects be governed by and construed in
accordance with the laws of the State of New York, without conflict of law
principles of such State.
     10. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will constitute an
original, but all such counterparts will together constitute but one and the
same agreement.
     11. This Agreement is executed by Wilmington Trust Company, not in its
individual capacity but solely in its capacity as Owner Trustee of the Trust,
and, as such, Wilmington Trust Company shall incur no personal liability in
connection herewith or the transactions contemplated hereby.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives on the date first written
above.

            CITIGROUP GLOBAL MARKETS REALTY
CORP.
      By:   /s/ Christopher Donofrio         Name:   Christopher Donofrio       
Title:   Authorized Signatory        TRIAD AUTOMOBILE RECEIVABLES
WAREHOUSE TRUST

By: WILMINGTON TRUST COMPANY, not in its
individual capacity but solely as Owner Trustee
      By:   /s/ Rachel L. Simpson         Name:   Rachel L. Simpson       
Title:   Senior Financial Services Officer        TRIAD FINANCIAL RESIDUAL
SPECIAL
PURPOSE LLC
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Senior Vice President & Chief Financial Officer        TRIAD FINANCIAL
WAREHOUSE SPECIAL
PURPOSE LLC
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms        
Title:   Senior Vice President & Chief Financial Officer   

6



--------------------------------------------------------------------------------



 



         

            TRIAD FINANCIAL CORPORATION
      By:   /s/ Mike L. Wilhelms         Name:   Mike L. Wilhelms       
Title:   Senior Vice President & Chief Financial Officer        THE BANK OF NEW
YORK,
as successor to
JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
      By:   /s/ Bryon M. Tinnin         Name:   Bryon M. Tinnin        Title:  
Vice President        SYSTEMS & SERVICES TECHNOLOGIES, INC
      By:   /s/ Kimberly Costa         Name:   Kimberly Costa        Title:    
 

7